ORDER
The Court having considered the joint Consent by the Attorney Grievance Commission of Maryland and Milton *510Burke Allen, Respondent, in which Respondent agrees to be placed on inactive status by the Court, it is this 10th day of March, 1993
ORDERED, by the Court of Appeals of Maryland, that the Consent to be placed on inactive status from the practice of law be, and it is hereby granted, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Milton Burke Allen from the Register of Attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.